Citation Nr: 0619718	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, status post-arthroscopy, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
August 1995, with over five additional months of prior active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  This case was remanded in 
April 2004 and now returns to the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Residuals of a left knee injury, status post-arthroscopy, 
are manifested by subjective complaints of constant pain as 
well as increased stiffness and tightness with repetitive 
motion, and objective evidence of tenderness and pain of the 
patella, with range of motion from approximately zero to 130 
degrees with crepitation and pain on repetitive motion 
without further loss of range of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury, status post-arthroscopy, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260-5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with VCAA notification by letter in 
January 2002 prior to the June 2002 initial AOJ decision.  
The Board notes that such letter referenced only the evidence 
necessary to establish entitlement to service connection, as 
opposed to the evidence needed to establish entitlement to an 
increased rating.  As such, the veteran was provided with an 
additional VCAA notice letter in April 2004, after the AOJ's 
initial adjudication in June 2002.  In Pelegrini, the Court 
set out that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  Id. at 120-123; see also 
38 C.F.R. § 20.1102 (2005) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  Thereafter, the veteran's increased rating claim 
was readjudicated and a supplemental statement of the case 
was provided to him in March 2006, such that he had the 
opportunity to respond to the remedial VCAA notice prior to 
the Board's consideration of his claim.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letters sent 
to the veteran in January 2002 and April 2004 advised him of 
the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Moreover, the April 2004 letter informed him of what 
evidence was needed to substantiate his increased rating 
claim, namely, that such must show that his service-connected 
condition had gotten worse.  Pertinent to the fourth element, 
the April 2004 letter advised the veteran to provide VA with 
any additional evidence or information he may have pertaining 
to his claim.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his increased rating claim in the VCAA notice letters of 
January 2002 and April 2004, but the letters did not provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  However, in the 
March 2006 supplemental statement of the case, the veteran 
was notified that, the beginning date of benefit payments or 
increased payments was generally based on when a claim is 
received and when the evidence showed a level of disability 
that supported a certain rating under the rating schedule.  
The veteran was further provided with examples of the type of 
evidence that would assist in the assignment of an effective 
date. 

The Board notes that the March 2006 supplemental statement of 
the case was provided after the initial unfavorable decision 
in June 2002 and that the veteran's increased rating claim 
was readjudicated in the same document, without allowing him 
adequate time to respond to VA's notice regarding the 
assignment of an effective date; however, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, any question as to 
the appropriate effective date to be assigned is moot. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to VA's duty to assist, the Board observes that 
private medical records and VA examination reports were 
reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claim.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  Moreover, the veteran was provided with VA 
examinations in April 2002 and November 2005 in order to 
adjudicate his increased rating claim.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's claim without further 
examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left knee disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service-connected for residuals of a left knee 
injury, currently evaluated as 10 percent disabling, under 
38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2005), 
diagnostic codes pertinent to motion limitation and 
arthritis.  He contends that his disability has increased in 
severity and, as such, warrants an increased rating.  He 
states that he must take medication for the pain and wear a 
knee brace daily.  Additionally, he indicates that he has 
difficulty walking and getting around.  

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2005).  The hyphenated 
diagnostic code in this case indicates that limitation of 
knee flexion under Diagnostic Code 5260 is the service-
connected disorder and that arthritis due to trauma under 
Diagnostic Code 5010 is a residual condition.  The Board 
notes that the veteran's knee disability had previously been 
rated under Diagnostic Code 5257 pertinent to instability 
and/or subluxation of the knee and, in an April 2006 Decision 
Review Officer decision, a separate 20 percent evaluation was 
granted for instability of the knee as secondary to residuals 
of a left knee injury, status post-arthroscopy.  

Diagnostic Code 5010 provides that traumatic arthritis is 
rated under Diagnostic Code 5003, pertinent to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003.  The normal range of knee motion is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

In contemplation of the veteran's diagnosed degenerative 
joint disease of the left knee with limited motion, he has 
been assigned a 10 percent rating in contemplation painful 
motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  In this regard, the Board notes that, at the April 
2002 VA examination, the veteran had flexion to 130 degrees 
with some crepitation on motion and, at the November 2005 VA 
examination, he had flexion to 135 degrees.  At the latter 
examination, it was noted that, with repetitive knee 
extension and flexion, the veteran demonstrated significant 
increase in muscular guarding and tightness of his quadriceps 
and hamstring muscles.  He also had a mild increase in medial 
joint line pain with repetitive use.  Range of motion was 
still within the previously mentioned ranges; however, with 
passive range of motion, there was noticeable tightness as 
indicated.  The evidence of record, which includes the VA 
examinations as well as private treatment records, also 
reflects that the veteran's left knee symptomatology includes 
subjective complaints of constant pain as well as increased 
stiffness and tightness with repetitive motion, and objective 
evidence of tenderness and pain of the patella.  While his 
left knee flexion is not limited to 45 degrees, he has 
crepitation and pain on repetition and, as such, in 
contemplation of Lichtenfels, supra, the veteran has been 
assigned a 10 percent disability rating.  However, as 
indicated previously, as he has almost full flexion of the 
left knee, albeit with pain, such does not additionally limit 
his range of motion so as to more nearly approximate flexion 
limited to 30 degrees.  Therefore, the veteran is not 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 5260.

The Board has considered whether the veteran is entitled to a 
rating in excess of 10 percent under alternate diagnostic 
codes pertinent to knee disabilities.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Also, separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

However, the evidence of record fails to demonstrate that the 
veteran has extension limited to 5 degrees or more.  
Specifically, as noted at his April 2002 VA examination, he 
had extension to zero degrees and, at his November 2005 VA 
examination, extension to zero degrees was accomplished 
actively.  As indicated previously, the veteran experienced 
demonstrable crepitation and pain on repetitive motion; 
however, such has already been contemplated in his 10 percent 
disability rating and to compensate him twice for the same 
manifestation would be pyramiding.  See 38 C.F.R. § 4.14; 
Esteban, supra.  As such, the veteran is not entitled to a 
separate or higher rating under Diagnostic Code 5261.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VA's General Counsel has held that 
when a knee disorder is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  If 
a veteran does not meet the criteria for a noncompensable 
rating under either Diagnostic Code 5260 or Diagnostic 
Code 5261, there is no additional disability for which a 
separate rating for arthritis may be assigned. VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  
If a rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

As reflected in the April 2006 DRO decision, since the 
medical evidence of record demonstrates that the veteran 
experiences instability of the left knee that requires him to 
wear a brace, he has been assigned a separate 20 percent 
evaluation under Diagnostic Code 5257, pursuant to VAOPGCPREC 
23-97 and VAOPGCPREC 9-98. 

The Board notes that the April 2002 VA examiner noted that 
the veteran had surgery to the left knee in 1992 for synovial 
debridement of damaged patellar cartilage and the November 
2005 VA examiner observed that the veteran was status post-
arthroscopy with meniscectomy and debridement.  As such, the 
Board has considered whether the veteran is entitled to a 
separate 10 percent rating under Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage.  However, the 
veteran's symptoms of constant pain, increased stiffness and 
tightness with repetitive motion, and tenderness and pain of 
the patella, with range of motion from approximately zero to 
130 degrees with crepitation and pain on repetitive motion, 
are contemplated in the 10 percent rating assigned under 
Diagnostic Code 5260 and his instability of the left knee is 
contemplated in the 20 percent rating assigned under 
Diagnostic Code 5257.  As the veteran's left knee 
symptomatology has already been compensated in his currently 
assigned disability ratings, the Board finds that he is not 
entitled to a separate 10 percent evaluation under Diagnostic 
Code 5259.  See 38 C.F.R. § 4.14; Esteban, supra.  

Moreover, as the evidence of record fails to demonstrate 
ankylosis, impairment of the tibia and fibula demonstrated by 
nonunion or malunion, or genu recurvatum, the veteran is not 
entitled to separate or higher initial ratings under 
Diagnostic Codes 5256, 5262, or 5263, respectively.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's left knee disability to warrant consideration of 
alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for service-connected for residuals 
of a left knee injury, status post-arthroscopy, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

Additionally, the Board has considered whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  At his 
November 2005 VA examination, the veteran indicated that he 
had not been hospitalized in the last year for his knee 
disability.  Additionally, at such examination, it was noted 
that he was still working at the Target distribution center 
full-time while going to school part-time.  The examiner 
indicated that, at the current time, the veteran's left knee 
pain significantly affected him during his duties as a worker 
in the Target distribution center, but such pain had not 
interfered with his ability to go to work.  As such, the 
Board finds no evidence that the veteran's service-connected 
left knee disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1) (2005).  The objective medical 
evidence of record shows that manifestations of the veteran's 
service-connected disability do not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996). 


ORDER

An increased rating for residuals of a left knee injury, 
status post-arthroscopy, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


